Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY ANNOUNCES A SIGNIFICANT DISCOVERY IN COLOMBIA CALGARY, Alberta – May 20, 2009 –Talisman (Colombia) Oil & Gas Ltd., a wholly owned subsidiary of Talisman Energy Inc. (“Talisman”), has announced a significant gas condensate field discovery in the Niscota Block of the Andes foothills, located 300 kilometres north east of Bogota, Colombia. In the Niscota Block, the Huron-1 well, which was spudded in June last year, has been drilled toa current depth of 18,275 feet in a heavily faulted area and encountered several reservoirs. One reservoir was tested at 3,400 bbls/d of gas condensate. The well is currently being deepened to complete the evaluation of the prospective section. Further logging and testing is planned. Talisman holds a 30% interest in the Block, with Tepma holding a 50% interest and Hocol S.A.(Operator) holdingthe remaining 20% interest. Talisman Energy Inc. is a global, diversified, upstream oil and gas company, headquartered in Canada. Talisman’s three main operating areas are North America, the North Sea and Southeast Asia.The Company also has a portfolio of international exploration opportunities. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index.
